Citation Nr: 1741731	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer from May 1, 2013.

2. Entitlement to an initial compensable rating for residuals of lung cancer.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran was in receipt of a 100 percent rating for prostate cancer prior to May 1, 2013.  As such, the Board will not consider whether an increased initial rating for prostate cancer is warranted for this period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed prior to analyzing the merits of the claims on appeal.

Residuals of Prostate Cancer

In December 2016, the Veteran submitted a Prostate Cancer Disability Benefits Questionnaire (DBQ) that had been completed by his treating physician.  Unfortunately, the bottom section of the first page of the DBQ regarding voiding dysfunction appears to have been cut off when the DBQ was scanned into the electronic claims file.  Therefore, a remand is necessary to have a legible and complete copy of the December 2016 Prostate Cancer DBQ scanned into VBMS. 


Residuals of Lung Cancer

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA respiratory conditions examination in January 2016.  The VA examiner noted that the Veteran had been diagnosed with emphysema and chronic obstructive pulmonary disease (COPD) several years prior to his diagnosis of lung cancer.  He opined that the Veteran's non-service connected emphysema and COPD were primarily responsible for his current pulmonary function limitations.   He provided a detailed explanation for his opinion, stating that "if the Veteran did not have co-existing COPD/emphysema, it would be expected that he would have very minimal respiratory symptoms following his [lung] surgery, if any."  However, the examiner did not mention the Veteran's January 2013 PFTs, which were taken shortly before his lung cancer surgery, and indicate that the Veteran's pulmonary function decreased subsequent to his February 2013 lung cancer surgery.  Therefore, remand is required to obtain an opinion that considers the 2013 PFTs in determining the extent to which the Veteran's lung cancer surgery is responsible for his current pulmonary function limitations.

Furthermore, the VA examiner stated that the pulmonary function test (PFT) result that most accurately reflects the Veteran's level of disability was the FVC.  However, the FVC alone is not a test considered by the rating schedule.  Therefore, remand is necessary to determine which test result that is considered by the rating schedule (FEV-1, FEV-1/FVC, or DLCO) most accurately reflects the Veteran's level of disability.



TDIU

Finally, the issue of entitlement to a TDIU must be deferred, as it is inextricably intertwined with the issues of entitlement to increased initial ratings for residuals of prostate cancer and lung cancer.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records dated since December 30, 2016.

2. Ensure that the December 2016 Prostate Cancer DBQ that was scanned into VBMS can be clearly read.  A portion of the first page is cut off as currently scanned in VBMS.  . 

3. Then, forward the Veteran's claims file to the VA examiner who provided the January 2017 medical opinion, or if he is unavailable, from another suitably qualified clinician.

The purpose of the addendum is to help clarify the extent to which the Veteran's lung cancer surgery is responsible for his current pulmonary function limitations, and to determine which test result that is considered by the rating schedule (FEV-1, FEV-1/FVC, or DLCO) most accurately reflects the Veteran's level of disability.
In the requested addendum, the examiner should review the claims file again, including the January 2013 PFTs, and provide the following opinions:

**Describe the extent to which the Veteran's service-connected lung cancer, versus his non service-connected emphysema/COPD, is responsible for his current pulmonary function limitations.  The VA examiner shall address the January 2013 PFTs, taken shortly BEFORE his lung cancer surgery.

**State which pulmonary function test result (FEV-1, FEV-1/FVC, or DLCO) most accurately reflects the Veteran's current level of pulmonary function.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

4. Then, readjudicate the claims on appeal. If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




